                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                         Crim inal No. 5:17-CR-169-2H
                            Civil No. 5:18-CV-593-H


JASON JEQUAN POWELL,                         )
                                             )
                      Petitioner,            )
                                             )
      v.                                     )                   ORDER
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                      Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.

       SO ORDERED.       This~day of February, 2019.
